UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7702


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PHILLIP WHITEHURST, a/k/a L’il Phil, a/k/a Lil Phil, a/k/a Philip Whitehurst,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:11-cr-00567-PJM-8; 8:16-cv-01775-PJM;
8:15-cv-02914-PJM)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phillip Whitehurst, Appellant Pro Se. Jonathan Falk Lenzner, INVESTIGATIVE
GROUP INTERNATIONAL, Washington, D.C., Arun G. Rao, Thomas Martin Sullivan,
Assistant United States Attorneys, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip Whitehurst seeks to appeal the district court’s order denying him 28 U.S.C.

§ 2255 (2012) relief. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Whitehurst has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

Whitehurst’s motion for appointment of counsel, and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                             2